DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
2.	Applicants are reminded the species election reading on additional therapy set forth in section 5 spanning pages 8-10 of the Election/ Restriction Requirement has been withdrawn, see Requirement mailed March 27, 2019.  Both types of therapy have been examined on the merits, see 2nd Non-Final Action mailed July 10, 2020.  Hence, the proper status identifier for claim 45 should be previously presented.

3.	Claims 18, 21, 22, 24, 38, 39 and 41-45 are pending.
	Claim 21, drawn to non-elected inventions, as well as non-elected species are not examined on the merits.
	Claim 40 has been cancelled.
	Claims 18, 38 and 41-44 have been amended.
	Claims 18, 22, 24, 38, 39 and 41-45 are examined on the merits with species, b. 271-291 of SEQ ID NO: 2; and b. isoleucine to threonine change at amino acid 290 (I290T).
	
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Withdrawn Grounds of Objection
Claim Objections
5.	Claim 43 is no longer objected to because it does end with the punctuation mark, a period, see Amendments to the Claims submitted January 6, 2021, page 3.

Withdrawn Grounds of Rejection 
Claim Rejections - 35 USC § 112
6.	The rejection of claim 40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the cancellation of the claim, see Amendments to the Claims submitted January 6, 2021, page 3.


7.	Claim 40 no longer recites the limitation "the wild-type CCND3" in line 3 and has been cancelled, see Amendments to the Claims submitted January 6, 2021, page 3.

Claim Rejections - 35 USC § 101
8.	The claimed invention is no longer directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  Claim(s) 18, 22, 24, 38, 39 and 41-45 is/are no longer directed to a judicial exception because of the amendment to claim 18, wherein the claim language now integrates the exception into a practical application, see Amendments to the Claims submitted January 6, 2021, page 2. The claimed invention is eligible at step 2A, prong 2.  Claim 40 has been cancelled.
	
Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	The rejection of claims 18, 22, 24, 38, 39 and 41-45 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pasqualucci et al. (Nature Genetics 43(9): 830-839, published online 31 July 2011/ IDS reference #6 submitted December 5, 2017) and its Supplementary Information 1 (36 pages); Supplementary Information 2 (pages 25-31)/ IDS references 9 and 10, respectively submitted December 5, 2017), and further in view of Chen-Kiang, US Patent 9,259,399 B2 (effective filing date October 1, 2008/ IDS reference #1, US Patents submitted December 5, 2017) and Doglioni et al. (Journal of Pathology 185: 159-166, 1998/ IDS reference #11 submitted December 5, 2017) is maintained.  Claim 40 has been cancelled.
	Applicants argue the primary reference, “Pasqualucci describes certain lesions observed in DLBCL”, and “…does not describe, nor suggest, that mutation(s) in the PEST region of CCND3 would be indicative of a patient’s sensitivity to a CDKi treatment”, see page 6 of the Remarks submitted January 6, 2021.  Applicants further argue “[n]one of the references teaches the benefit of a CDKi treatment in a cancer patient with a mutation in the PEST region of the CCND3 gene. It is improper hindsight to combine these references and allege that the claimed invention is prima facie obvious”, see page 6.  Applicants’ points of view and arguments have been carefully considered, however they have been unpersuasive.  

Furthermore, in response to Applicants’ argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Consequently, for the reasons of record and the analysis provided above the rejection is maintained.
Pasqualucci teaches validated somatic mutations identified by whole exome sequencing and Sanger-based sequencing in the diffuse large B-cell lymphoma (DLBCL) discover panel including missense mutation I290K, see page 831, 1st column, 1st complete paragraph.  "High molecular weight genomic DNA was extracted from tumor and matched normal samples according to standard procedures", see page 25 of Supplementary Information 2. This disclosed mutation is within the PEST domain, see specification, page 17, Table 2.  

However, Doglioni teaches immunohistochemical evaluation of cyclin D3 in normal, reactive and neoplastic tissues with DCS-22 monoclonal antibody and SC182 polyclonal antiserum, see summary; Materials...section on page 159; page 162, Lymphoid tissues; and Discussion beginning on page 164.  This assay can be reproducibly repeated as required.  
Chen-Kiang teaches several CDK inhibitors, including CDKi(2), PD 0332991, a potent anti-proliferative agent, as well as cancers that may be sensitive to said agents, see column 12, lines 10-67; and Methods of Use beginning in column 27.  The cancers include hematological malignancies, malignant lymphoma cells, lymphomas of lymphocytic origin, all acute lymphoblastic leukemia/ leukemias (ALL), including precursor B-lymphoblastic leukemia/lymphoma and precursor B-lymphoblastic leukemia/lymphoma and chronic lymphocytic leukemia (CCL), all non-Hodgkin’s lymphomas (NHL) including all B cell, see column 4, lines 51-58; column 37, lines 60-64; and column 38, lines 1-19.  The inhibitors can be administered at different time points and by bolus injection, see column 28, line 6-column 30, line 18; column 40, lines 41-46; and column 41, lines 36-40. It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to integrate the teachings of Doglioni and Chen-Kiang in the method taught by Pasqualucci because all references teach art known techniques that enable one to assess candidate cancer biomarkers and how this information is implicated in the development in hematological cancers and probable treatment, see all documents.  It would have been prima facie obvious to one of 

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



08 March 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643